Title: To James Madison from Robert R. Livingston, 19 June 1804
From: Livingston, Robert R.
To: Madison, James



No. 107
Sir
Paris 19th June 1804
I left Paris the 12th of last month upon a visit to England & returned on the 15th of this; I chose this time to avail myself of the President’s permission long Since obtained, not only for the reasons mentioned in my former letters, but because I knew that the whole attention of the Ministers being engrossed by the new arrangement[s] that were making no business of any Sort could be done; I yesterday received your dispatches of the 31st March, 7th April, those of 23 of march had been received in my absence. The very important matters they contain Shall meet with my earliest attention; the short time I have to write, at present prevents my taking the notice of them that they merit by this conveyance as the bearer goes to morrow, & has but just now given me information of his intentions. I have communicated as you direct to the Commissioners your letter on the Subject of their Salary. I hope that the advance which was made to them by order of Mr Monroe & myself is charged to their account and not to ours, as I wish to have as little to do as possible with money matters & no public accounts to settle on my return. I am at a loss to tell upon what ground Mr Skipwith informed you that the dissatisfaction arising from the delays of the Board had Subsided, Since every day has added to them & to my embarassments about them. I Sincerely wish that you had afforded yourself the leisure to examine the Convention attentively, I believe it would have appeared that no new one was necessary to make it embrace all the objects that can interest our citizens & in this opinion Mr Monroe with whom I have conversed on the Subject in London fully agrees. On the part of the French Government I Shall find a disposition to give it the utmost latitude. To what end then Should a new Treaty be negotiated which must create great delays & Some legal questions at home, even if I Should find a disposition in the french Government to enter upon the Subject, which however I am persuaded I shall not. As to a equal distribution of the 20,000,000 there Seems to be Some equity in it, & I Shall endeavour to obtain their consent to it, if the 20,000 000 Should fall short which is not yet ascertained, nor can be till the accounts are passed. Your direction to draw for a certain amount in favor of Such persons as may be here & in distress, is imposing upon me a very disagreable task Since it puts it upon me to discriminate between persons equally entitled, & that while I am acting under a law which aims to render me personally responsible. Nor can it be necessary, for if I dra⟨w⟩ for only So much as Such persons would certainly be entitled to, if a Dividend was made of the 20 millions, there can be no reason why this advantage may not be extended to all the creditors; many of those in America as doubtless distressed as well as those in Paris. I have therefore concluded that upon full consideration it would be conformable to the President[‘s] wishes, & more consonant to the objects of the Treaty (As Soon as I can receive the information necessary) to make the Dividend among all the creditors, if I can obtain the consent of the French Government thereto—and in the mean time as your instructions are express as to a new Treaty, I Shall put in a note on the Subject—Tho’ I fear the effect will only be a more rigid construction of the present one, & Some complaint about the delay in its execution. On the Subject of interest, I fear that this Government will not reason as you do: They have it is true Stipulated to pay the interest, but at the Same time they provided that there Should be as little accumulation of interest as possible by forming a Board who Should make all the preparatory Steps even before the ratification—the twenty millions was the money of France from the moment Louisiana was delivered, but the United States retained it in their hands & by an act of their own Servts here keep it from being applied to the uses to which it was appropriated by France: Is it not then extremely unreasonable that they Should pay near two years interest upon money of which the United States have the use? if so, why may not the United States retain this money ten years as well as two, & thus double the debt against the French Government? I must candidly confess that it appears to me that every day that the liquidation has been unnecessarily protracted by our Board creates a fair claim against our own Government for the accumulation of interest; nor do I see any other way of getting rid of it than that I have hinted, to wit: that the French Board have thro’ negligence not yet put the last hand to Such accounts as have been passed (a subject on which I have purposely been Silent till now that I find the Commission have begun to go on in earnest as I am informed) whether they will admit the plea I know not, especially when they find that in truth this circumstance has caused no delay, Since I am instructed to apply for a Still further time. My own Sentiment is & always has been that we Should have drawn as fast as the accounts were Settled, & even if the Sum had exceeded the 20 millions, have paid it to our citizens, & become creditors ourselves of the French Government—the excess if no interest had been Suffered to accumulate, would have been too triffling to notice, & would have been amply compensated by the uses to which this capital would have been applied in our own country. I am however Sensible that this could not have been done but by the consent of the Congress. I Shall pay the earliest attention to the business of the trade with St Domingo of which I have not yet had an opportunity to Speak with the Minister & as he leaves town in three days for Some weeks, I fear that it will meet with delay. My present Situation renders any formal Convention impossible, Since as you have Seen from the Ministers note that till a new Commission arrives adressed to the Emperor, none of us have any public character. All the German Electors &c have already Sent their new credentials, as have Spain, holland Prussia. The Imperial & Portuguese Ambassadors expect theirs in a few days. Russia & Sweden will probably be among the last as they are highly dissatisfied But their dissatisfaction will produce no war, or any change in the State of things here: With respect to the Floridas, I have as you will find by my former letters anticipated your orders. I have obtained instructions to Genl Bournonville to Support as Strongly as possible the negotiations of Mr Pinkney, which is all that can be done while matters remain in the present train.
I own however that I do not hope much from the Success of his negotiation while So valuable a part of our purchase is left in the hands of Spain. It is one thing to obtain & another to retain by negotiation—a peace I fear will place you in very different circumstances from those you are now in, as to that object, But the President has, I dare Say, viewed the Subject in all the different lights of which it is Susceptible & has I presume chosen the course which will have the happiest issue. Your arguments to prove our right are incontestable, But it is not by arguments or a Sense of Justice that the Sovereigns of Europe test their rights. I had constantly, during, & after, the negotiation insisted that West Florida was included in the cession, it was never denied, nor expressly recognized but they doubtless expected here that you would have taken possession, & I think if Mr Laussat had been assured that no money would have been paid till this was delivered that he would have given you possession. But of this you can judge best. You do not instruct me to make any application to the French Government on the ground of our right derived from them, & perhaps it is best you Should not. On this Subject I Shall write you or the President a private & confidential letter; Since it will take Such a view of the Subject as ought not to go upon the ⟨files⟩.
Reflecting more fully upon the use that might be made of the memoire on the Subject of Louisiana if published by the French Government, I had Some time Since taken measures to Suppress it. I am Sorry you have had any trouble about it. Mr Merry is mistaken when he Says that I owned it to him. I well remember the conversation he alludes to. It related to quite a different paper (that upon the relative Situation of France, England &c). The first Consul had mentioned this in terms of approbation to the Batavian Ambassador, who in the presence of Mr Merry Spoke to me of it. Mr Merry afterwards asked me to let him See it which, as you may easily Suppose, I declined, & it was to this paper I referred, which has never been public or Seen but by the Emperor & a few people about him. You will doubtless have Some complaints also on the Subject of my answer to the Grand Judge’s report, tho’ in fact I Said less than most of the Ministers here, & even Supposed that Drake had acted without the instructions of his Court—as to the authenticity of the correspondence, no doubt is entertained, nor did Drake even deny it to the Elector of Bavaria to whom the original pieces in Drake’s hand writing were Sent, & indeed, Lord Hawkesbury’s circular letter almost avows & justifies it. The compliment at the end of the adress had been verbally made at the levy by almost all the foreign Ministers; but as Georges had not been taken up, I did not think the proofs of an assassination plot So full as to justify me in making it—after that event no doubt could be entertained upon the Subject, & it would have been considered as a Slight not to make the compliment. You will find however that I have So worded it as to take the whole upon myself if you chuse to disavow it, which I presume you will not find necessary. The fact is that England can not yet divest herself of the idea of our being a dependent State, & every thing from us hurts her pride more than the Same thing from other nations—happily however it is of no sort of moment whether she is pleased or otherwise provided you violate none of her rights. She does not, nor ever can love America, & if She did, the favor would be of no use. She never makes a bad bargain thro’ friendship, or foregoes a good one thro’ enmity, all with her is mercantile. It is far otherwise where a Single man governs, a well turned compliment can procure you all you wish, while the least disgust may invalidate your best pretensions, this Sentiment has influenced my measures here, & those I have ventured to recommend to you. I expect philippics from the adorers of Britain, & I laugh at them, if I fulfill my mission to the advantage of my country & the President’s Satisfaction, I can overlook all personal considerations. I have in my visit to England Seen its Statesmen very nearly—the acquaintance that I had made with the British that crowded here during the peace enabled me to look behind the curtain When I got to London: The present administration is in all its branches unfriendly to us, as is the King himself. Mr Monroe’s Situation as a Minister, necessarily keeps him from making advances to the opposition, & those in power will make none to him, he will therefore be in a manner insolated, till a change takes place in the administration, this I think is not remote & will place him upon much better ground.
Mr Fox has promised me to visit him, If he comes in, which I doubt not, Mr Monroe will find him frank, candid & friendly, the bulk of the talents & property of the nation are now in opposition & have a great confidence in a change in which case if the King grows worse, of which there are many Symptoms, or if his mad love of war can be overcome a peace will be made, even Mr Pitt is not at present adverse to making one could the king be brought to it. I mention these things tho’ you will have them more accurately from Mr Monroe to whom I have communicated what I could learn Since my Sources of information (having no public character) were different from his who is tramelled by one—least his letters may not reach you So Soon as this; & perhaps in some of your leading measures, you Should have an eye to the possibility of this event’s arriving Sooner than is expected.

There has been a moment of crisis here; the trial of Moreau caused great Sensation, & the profuse distribution of titles has not been Satisfactory: had it been confined to the Emperor in the first instance, it would have been much more So, because his personal merit would have fully justified it. All however is now calm, the new order of things will go on Smoothly.
You will pardon the desultory manner in which I write Since I am hurried by the Gentn who is to be the bearer of my dispatches & must attend the Minister this morning. I have the honor to be Sir With much respect & esteem Your most obt hum: Servt
Robt R Livingston
